UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MELINDA MONET,                            )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                               Case No. 16-cv-02040 (APM)
                                          )
NANCY BERRYHILL,                          )
                                          )
      Defendant.                          )
_________________________________________ )

                               MEMORANDUM OPINION AND ORDER

         This action to recover improperly withheld benefits under the Social Security Act has had

an interesting history. On July 25, 2017, the court dismissed this action on the ground that it lacked

subject matter jurisdiction to consider pro se Plaintiff Melinda Monet’s claims against Defendant

Nancy Berryhill, the Acting Commissioner of Social Security. See Mem. Op., ECF No. 28; Order,

ECF No. 29. Plaintiff then filed a battery of motions asking the court to reconsider its ruling.1 See

Mot. to Modify Order, ECF No. 30; Mot. for Recons., ECF No. 31; Mot. to Amend/Correct

Compl., ECF No. 32. Those motions framed Plaintiff’s case in a different light, one the court did

not appreciate when it originally entered judgment in favor of Defendant. As a result, on

September 20, 2017, the court ordered Defendant to answer a series of questions designed to

determine whether Defendant had in fact improperly withheld any benefits payments from

Plaintiff. Order, ECF No. 45, at 2–3; see also Min. Order, Oct. 5, 2017.




1
 Plaintiff also filed a Notice of Appeal, ECF No. 41, but the court retains jurisdiction over this matter to consider her
pending motions. See Hoai v. Vo, 935 F.2d 308, 312 (D.C. Cir. 1991) (“[W]hen both a Rule 60(b) motion and an
appeal are pending simultaneously, appellate review may continue uninterrupted. At the same time, the District Court
may consider the 60(b) motion and, if the District Court indicates that it will grant relief, the appellant may move the
appellate court for a remand in order that relief may be granted.”).
       Defendant then conducted an investigation and filed a series of responses aimed at

answering the court’s questions. See Def.’s Resp. to Pl.’s Post-J. Mot., ECF No. 48 [hereinafter

Def.’s Resp.]; Def.’s Suppl. Resp. to Pl.’s Post-J. Mot., ECF No. 50 [hereinafter Def.’s Suppl.

Resp.]; Def.’s Third Suppl. Resp. to Pl.’s Post-J. Mot., ECF No. 54 [hereinafter Def.’s Third Suppl.

Resp.]; Def.’s Reply to Pl.’s Obj. to Def.’s Third Suppl. Resp., ECF No. 57 [hereinafter Def.’s

Reply]. Defendant’s responses made clear that Plaintiff’s attempt to recover improperly withheld

benefits concerned two separate but related amounts.

       As to the first amount, Defendant now concedes that the Social Security Administration

(“SSA”) improperly withheld $10,865 from Plaintiff. According to Defendant, on February 17,

2006, the SSA determined that it had overpaid Plaintiff $13,254.80 from March 2005 through

January 2006, a period during which Plaintiff was held in custody during the pendency of a

criminal case against her in this District Court. Def.’s Resp. at 1–2; Def.’s Suppl. Resp. at 1–2.

(The reason for Plaintiff’s pre-trial custody is of greater relevance to the second amount the SSA

withheld and is explained in the next paragraph.) As a result of the overpayment determination,

the SSA began to withhold all or a portion of Plaintiff’s benefits on a monthly basis starting in

October 2006 to make itself whole. Def.’s Third Suppl. Resp., Ex. 1, at 8–9. Plaintiff appealed

the overpayment determination, and in March 2008 an Administrative Law Judge (“ALJ”) waived

recovery of the overpayment, thereby relieving Plaintiff of any repayment obligation. Def.’s Resp.

at 2; Def.’s Suppl. Resp. at 2. The SSA, however, never effectuated the ALJ’s waiver decision

and continued to withhold benefits on a monthly basis for another eight years until July 2016. As

a result, from October 2006 to June 2016, the SSA erroneously withheld $10,865 from Plaintiff.

Def.’s Third Suppl. Resp. at 2; Ex. 1. The SSA ceased making monthly withholdings in July 2016

and also waived the balance of $2,389.80 from Plaintiff’s overpayment ($13,254.80 - $10,865 =



                                                 2
$2,389.80). Def.’s Suppl. Resp. at 2. Thus, as of July 2016, the SSA believed that Plaintiff had

satisfied her obligation to repay the overpayment.

        After the court in this case directed the SSA to make further inquiries, the SSA discovered

its error. It admitted that it had improperly withheld $10,865 from Plaintiff by not effectuating the

ALJ’s waiver decision. The SSA promptly issued Plaintiff a check for that amount. Def.’s Resp.

at 2; Def.’s Suppl. Resp. at 2. Plaintiff’s claim to recover withheld benefits is therefore moot with

respect to the $10,865.

        As to the second amount, Defendant stands by its withholding of benefits payments based

on 42 U.S.C. § 402(x)(1)(A)(ii)(III). Under that provision of the Social Security Act, the SSA is

required to withhold benefits from an individual who “is confined by court order in an institution

at public expense in connection with . . . a finding that such individual is incompetent to stand trial

under allegation of such an offense[.]” In February 2006, the SSA learned that the presiding judge

in Plaintiff’s criminal case, Judge Richard Leon, had found Plaintiff incompetent to stand trial and

had ordered her to remain in custody pending further evaluations. Def.’s Third Suppl. Resp. at 2.

As a result, under Section 402(x)(1)(A)(ii)(III), the SSA determined that it had to cease benefits

payments to Plaintiff, which it did in full from March 2006 until Plaintiff’s release from custody

in October 2006. Def.’s Third Suppl. Resp. at 2. The court approximates the amount withheld

during that period to be $8,715.2 The SSA restarted Plaintiff’s benefits payments in December

2006. Id.3



2
 The court assumes that, if the total amount for two months of benefits was $2,490, see Def.’s Third Suppl. Resp.,
Ex.1, or $1,245 per month, the total amount for seven months of withheld benefits (March 2006 to September 2006)
was $8,715.
3
  To be more precise, the SSA actually restarted Plaintiff’s benefits for October 2006 and November 2006, totaling
$2,490, after her release from custody, but applied that amount to reduce the overpayment. Def.’s Third Suppl. Resp.
at 2. Those two months of improperly withheld benefits are included within the $10,865 that the SSA has paid to
Plaintiff. See id., Ex. 1, at 8–9.

                                                         3
       Plaintiff contests the SSA’s withholding under Section 402(x)(1)(A)(ii)(III) on two

grounds. First, Plaintiff contends she “was at all times a detainee”—presumably she means an

ordinary pre-trial detainee—in her criminal case and thus the withholding of payments was

improper. Pl.’s Obj. to Def.’s Third Suppl. Resp., ECF No. 55, at 1–2. She is mistaken. Judge

Leon issued multiple orders that clearly demonstrate that he found her incompetent to stand trial.

In an Order dated October 17, 2005, Judge Leon found “by a preponderance of the evidence that

the defendant is presently suffering from a mental disease rendering her ‘mentally incompetent to

the extent [s]he is unable to understand the nature and consequences of the proceedings against

[her] or to assist properly in [her] defense.’” Order, United States v. Monet, No. 05-cr-116-RJL,

ECF No. 54, at 1 (quoting 18 U.S.C. § 4241(d)). As a consequence of that finding, pursuant to

18 U.S.C. § 4241(d), Judge Leon ordered Plaintiff into the custody of the Attorney General “for

treatment in a suitable facility . . . as is necessary to determine whether there is a substantial

probability that in the foreseeable future she will attain the capacity to permit the trial to proceed.”

Id. at 2. Following that Order, starting on or about December 12, 2005, Plaintiff was confined to

the Federal Medical Center, Carswell in Fort Worth, TX, where evaluators determined that she

would not regain competence absent “the involuntary administration of psychotropic medication.”

Gov’t.’s Bench Memo., Monet, No. 05-cr-116-RJL, ECF No. 60, at 2. Then, on April 27, 2006,

pursuant to 18 U.S.C. § 4246(b), Judge Leon entered an order to begin the process of determining

whether Plaintiff should be civilly committed. He directed the “Federal Medical Center at

Carswell [to] conduct a psychiatric or psychological examination and report assessing whether the

defendant is presently suffering from a mental disease or defect as a result of which her release

would create a substantial risk of bodily injury to another person or serious damage to property of

another.” Order, Monet, No. 05-cr-116-RJL, ECF No. 66. The resulting examination concluded



                                                   4
that Plaintiff’s unconditional release would pose those dangers. Gov’t.’s Request for Initiation of

Proceedings Pursuant to 18 U.S.C. § 4246, Monet, No. 05-cr-116-RJL, ECF No. 68, at 3–4.

Finally, on July 21, 2006, Judge Leon ordered Plaintiff committed to the custody of the Attorney

General “for further evaluations and proceedings to be conducted under 18 U.S.C. § 4246(d).”

Order, Monet, No. 05-cr-116-RJL, ECF No. 69. Ultimately, those proceedings never concluded,

as following a government motion, Judge Leon dismissed the case against Plaintiff on October 5,

2006. Order, Monet, No. 05-cr-116-RJL, ECF No. 72. As the foregoing history demonstrates,

there can be little doubt that Judge Leon found Plaintiff incompetent to stand trial and therefore,

under Section 402(x)(1)(A)(ii)(III), Plaintiff was disqualified from receiving benefits.

       Next, Plaintiff argues that the SSA was not permitted to withhold benefits because, even if

she was deemed incompetent, she was not “hospitalized in a suitable facility at public expense.”

Pl.’s Obj. to Def.’s Reply, ECF No. 59, at 3. Plaintiff believes that the propriety of the SSA’s

withholding of benefits must turn on whether she had been so “hospitalized,” because Judge

Leon’s Order of October 17, 2005, directed that Plaintiff be “hospitalized for treatment in a suitable

facility” to determine whether she might regain competency. Id. at 4. That argument, however, is

utterly misplaced. Section 402(x)(1)(A)(ii) nowhere uses the words “hospitalized in a suitable

facility at public expense.” Instead, it merely requires, as a condition of withholding benefits, that

the individual be “confined by court order in an institution at public expense.” 42 U.S.C.

§ 402(x)(1)(A)(ii). Plaintiff certainly was “confined” in such an “institution” from March 2006 to

October 2006, as she was resident at the Federal Medical Center, Carswell in Fort Worth, TX,

pursuant to orders issued by Judge Leon. Thus, Plaintiff’s contention that the government never

confined her to a suitable hospital facility is entirely irrelevant. The SSA therefore properly

withheld benefits payments from Plaintiff from March 2006 until her release later that year.



                                                  5
                                          *      *       *

       Based on the foregoing analysis of the pertinent facts and law, the court rules on Plaintiff’s

pending motions as follows:

   1. Plaintiff’s Application to Modify Order Entered July 25, 2017, ECF No. 30, is denied;

   2. Plaintiff’s Motion to Reconsider Order Dismissing Complaint Date 7-25-17, ECF No. 31,

       (a) is denied as moot insofar as the SSA already has paid Plaintiff $10,865 in improperly

       withheld benefits, and (b) is denied insofar as the SSA properly withheld benefits from

       March 2006 until the time of her release under 42 U.S.C. § 402(x)(1)(A)(ii);

   3. Plaintiff’s Application to File Amended Complaint, ECF No. 32, is denied;

   4. Plaintiff’s Motion for Leave to Proceed on Appeal In Forma Pauperis, ECF No. 42, is

       granted; and,

   5. Plaintiff’s Application to Provide Plaintiff and Defendant With Sealed Order from Judge

       McBryde, Case 1:05-cr-00116-RJL-1, Entered on 9-5-2006, Document #70, ECF No.58,

       is granted. With Judge Leon’s consent, that document will be placed on this docket.

       Finally, the court vacates its Memorandum Opinion and Order of July 25, 2017, because

the court’s rationale for dismissing this action is no longer valid. Should this matter be appealed,

the Court of Appeals should consider the grounds for the court’s entry of judgment in favor of




                                                 6
Defendant to be the reasons set forth in this Memorandum Opinion and Order.4 A separate “Final

Order” entering judgment in favor of Defendant is filed herewith.

        This is a final, appealable order.




DATED: November 22, 2017                                     Amit P. Mehta
                                                             United States District Judge




4
  During a telephonic conference with the parties on November 21, 2017, the court indicated that it would treat
Defendant’s various reports concerning amounts paid and withheld from Ms. Monet as a motion for summary
judgment. Ms. Monet did not object to proceeding in that fashion, as she wished the court to issue a final order to
take an appeal.

                                                        7